BELCHER, Commissioner.
The conviction is for the possession of amphetamine; the punishment, 100 days in jail.
In the disposition of an appeal from a conviction for the possession of amphetamine in Harrell v. State, Tex.Cr.App., 314 SW.2d 590, we said:
“We conclude that Art. 726c, Section 8, Vernon’s Ann.P.C., insofar as it attempts to make the possession and delivery of amphetamine and desoxy-ephedrine and compounds thereof unlawful is void for indefiniteness and uncertainty.”
The disposition in the Harrell case is here applicable and controlling.
The judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the court.